USCA11 Case: 21-13961    Date Filed: 10/17/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-13961
                 Non-Argument Calendar
                 ____________________

DYTRELL JONES,
                                           Plaintiff-Appellant,
versus
FLORIDA DEPARTMENT OF
CORRECTIONS,
J. M. CARTER,
Major,
WARDEN,
ASSISTANT WARDEN,


                                        Defendants-Appellees.
USCA11 Case: 21-13961             Date Filed: 10/17/2022         Page: 2 of 5




2                          Opinion of the Court                       21-13961

                        ____________________

             Appeal from the United States District Court
                  for the Middle District of Florida
              D.C. Docket No. 3:21-cv-00179-MMH-JBT
                      ____________________

Before BRANCH, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
      Dytrell Jones, a Florida prisoner, through pro bono counsel,
appeals from the district court’s dismissal of his pro se 42 U.S.C.
§ 1983 complaint for failure to state a claim. He argues, among
other grounds, that the district court erred in dismissing the
complaint without first providing him an opportunity to amend.
We agree, and, therefore, we vacate and remand.1
      In November 2020, Jones filed a pro se § 1983 complaint in
the Northern District of Florida, asserting that the allegedly
unsanitary and inhumane prison conditions he experienced while
housed at the Hamilton Correctional Institution Annex violated his
Eighth and Fourteenth Amendment rights, and that prison officials
were deliberately indifferent to the sanitation issues which posed a
serious risk to his health and safety. Briefly, Jones alleged that, in



1 Because we conclude that Jones should have been afforded an opportunity
to amend his complaint prior to its dismissal for failure to state a claim, we do
not reach the other arguments that Jones raises on appeal.
USCA11 Case: 21-13961         Date Filed: 10/17/2022      Page: 3 of 5




21-13961                Opinion of the Court                          3

one of the cells he was housed in, the toilet was “continuously
clog[ged]” which limited his “opportunities to urinate and/or
def[e]cate”; the sink had a “foul sicken[ing] smell and throughout
the day insects crawl[ed] out of the drainage”; the faucet on the
sick, which was his source of drinking water outside of meal times,
was covered in mold; and that in the second cell he was moved to,
mold and mildew covered the walls, floors, and cell vent, and that
he was forced to use soap, toothpaste, his bed linens, and his
uniform to block open areas in the cell walls and the door to
prevent insects and rodents from entering. As a result of the cell
conditions, he contracted a skin infection that caused him
“excruciating pain,” for which he had to submit a “sick call” and
was provided calamine lotion and a therapeutic gel shampoo.
Jones maintained that despite attempting to address the sanitation
issues with prison staff numerous times, nothing was being done.
Instead, they would discipline him, including “assaulting” him with
“chemical agents.” Jones sought declaratory and injunctive relief,
as well as compensatory, punitive, nominal damages, costs of
litigation, and medical expenses.
       The Northern District of Florida transferred the case to the
Middle District of Florida, where the Hamilton facility is located.
The defendants, who were sued in their official and individual
capacities, filed a motion to dismiss for failure to state a claim under
Federal Rule of Civil Procedure 12(b)(6). Following Jones’s pro se
response, the district court granted the motion and dismissed the
USCA11 Case: 21-13961          Date Filed: 10/17/2022       Page: 4 of 5




4                        Opinion of the Court                   21-13961

complaint with prejudice. 2 Jones obtained pro bono counsel and
appealed.
      We review de novo a district court’s ruling on a motion to
dismiss, “accepting the allegations in the complaint as true and
construing them in the light most favorable to the plaintiff.” Hill
v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).
       “Pro se pleadings are held to a less stringent standard than
pleadings drafted by attorneys and will, therefore, be liberally
construed.” Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003)
(quotations omitted). Generally, where a more carefully drafted
complaint might state a claim, the district court abuses its
discretion if it does not provide a pro se plaintiff at least one
opportunity to amend before the court dismisses with prejudice.
See Woldeab v. DeKalb Cnty. Bd. of Educ., 885 F.3d 1289, 1291–92
(11th Cir. 2018); see also Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir.
1991) (same), overruled in part by Wagner v. Daewoo Heavy
Indus. Am. Corp., 314 F.3d 541, 543 & n.1 (11th Cir. 2002) (en
banc). This rule applies even when the plaintiff does not seek leave
to amend the complaint in the district court. Bank, 92 F.2d at 1112.
A district court need not grant leave to amend however, if the
plaintiff clearly indicates that he does not want to amend or if
amendment would be futile because a more carefully crafted



2 Jones’s request for the appointment of counsel in the district court was
denied.
USCA11 Case: 21-13961        Date Filed: 10/17/2022     Page: 5 of 5




21-13961               Opinion of the Court                        5

complaint would still not be able to state a claim. See Woldeab,
885 F.3d at 1291.
       Here, Jones, a pro se prisoner, never indicated that he did
not want to amend his complaint. And, although the district court
did not analyze whether amendment would be futile, we conclude
that the deficiencies in Jones’s complaint might be curable if given
the opportunity to replead the allegations. For instance, one of the
reasons the district court dismissed Jones’s complaint is because it
concluded that the allegedly unsanitary conditions did not give rise
to an Eighth Amendment violation because he was being provided
cleaning supplies. However, the district court also noted that Jones
asserted in his response to the motion to dismiss that he was not
receiving cleaning supplies, but the court held that Jones could not
amend his complaint via allegations in the response. And as Jones’s
pro bono counsel on appeal argues, it is possible that Jones’s
allegations could serve as the basis for an Eighth Amendment
excessive force claim and a First Amendment retaliation claim.
Thus, we cannot say that it is impossible for Jones to state a
plausible claim for relief if he is afforded an opportunity to amend.
Accordingly, we conclude that the district court abused its
discretion in dismissing Jones’s pro se complaint with prejudice
without first providing him an opportunity to amend. See
Woldeab, 885 F.3d at 1291–92. Therefore, we vacate and remand
with instructions to give Jones the opportunity to file an amended
complaint.
      VACATED AND REMANDED.